
	

114 S3444 IS: Education Support Professional Family Medical Leave Act
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3444
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Mr. Kirk introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To clarify the hours of service requirements for education support professionals.
	
	
		1.Short title
 This Act may be cited as the Education Support Professional Family Medical Leave Act.
 2.DefinitionsSection 101(2) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(2)) is amended by adding at the end the following:
			
				(E)Education support professionals
 (i)DeterminationFor purposes of determining whether an employee who is an education support professional meets the hours of service requirement specified in subparagraph (A)(ii), the employee will be considered to meet the requirement if the employee has worked, during the previous 12-month period specified in that subparagraph, not less than an average of—
 (I)60 hours a month, for the employer with respect to whom leave is requested under section 102; or (II)60 percent of the applicable total monthly hours expected for the employee's job description and duties (as assigned for the school year preceding the school year during which the hours of service are calculated), per month for that employer.
 (ii)DefinitionsIn this subparagraph: (I)Education support professionalThe term education support professional means an employee, of a public elementary or secondary school or public institution of higher education, that may include—
 (aa)a paraeducator that provides instructional or noninstructional support; and (bb)a member of the secretarial, clerical, or administrative support staff.
 (II)Public elementary or secondary schoolThe term public elementary or secondary school means a public school that is an elementary school or secondary school under section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (III)Public institution of higher educationThe term public institution of higher education means an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) whose funding comes at least partly from State taxpayers.
						.
 3.Calculation of leaveSection 102(a) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)) is amended by adding at the end the following:
			
 (6)Calculation of leave for education support professionalsThe Secretary may provide a method for calculating the leave described in paragraph (1) with respect to employees described in section 101(2)(E)..
		
